— Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Miller, J.), imposed September 19,1986.
Ordered that the sentence is affirmed.
Our review of the sentencing proceeding reveals that, con*611trary to the defendant’s contention, the court did not increase the sentence because the defendant declined to cooperate with law enforcement authorities on an unrelated matter (cf., People v Patterson, 106 AD2d 520). Rather, the defendant chose to forego an opportunity to receive a more lenient sentence, and the court properly proceeded with the sentencing. The term of incarceration imposed was not unduly harsh or excessive, and we decline to reduce it (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Lawrence, Hooper, Spatt and Harwood, JJ., concur.